Citation Nr: 0425896	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, inter alia, denied the 
veteran entitlement to a total disability rating for 
compensation based on individual unemployability, due to 
service-connected disability (TDIU).  The veteran timely 
perfected an appeal of this matter to the Board.

In September 2004, a Deputy Vice Chairman granted the 
veteran's motion to advance his case on the docket, pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran's representative argues that full compliance with 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and the holdings of various 
Federal courts interpreting the VCAA is lacking in this case.  
Particularly, the representative points out that notice of 
the VCAA was provided to the veteran after the RO's initial 
determination on his TDIU entitlement in March 2003.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  It is further 
alleged that the substance of the August 2004 notice was 
inadequate, as it failed to advise the veteran of the 
specific information and evidence necessary to substantiate 
his own individual claim for a TDIU.  

While the Board notes the contentions advanced, there is a 
more fundamental failure in this case with respect to the 
VCAA.  An informal claim for TDIU was raised by the veteran 
through his representative in a brief filed with the Board in 
February 2003 in connection with the veteran's then pending 
claim for a rating in excess of 50 percent for PTSD.  This 
was duly noted in the Introduction to the Board's decision of 
March 2003 in which the PTSD rating was increased to 70 
percent.  RO action followed five days after the Board's 
entry of its decision, albeit without any apparent procedural 
or evidentiary development at least in terms of the TDIU 
matter.  No formal application for TDIU is shown to have been 
sent to the veteran for completion then or later, nor was any 
inquiry made of him as to his current employment status or 
educational attainments.  See 38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Rather, the RO appears to have relied 
exclusively on the veteran's January 2000 application for VA 
nonservice-connected disability pension benefits in an effort 
to acquire the necessary information.  And, as noted by the 
veteran's representative, the veteran was not advised of the 
information or evidence necessary to substantiate his TDIU 
claim prior to the initial adjudication of such claim, 
although following the issuance of that notice in August 2003 
and further development of the record, a supplemental 
statement of the case was prepared and furnished to him in 
January 2004.  

On the basis of the foregoing, the Board finds that further 
procedural development of this matter is necessary to ensure 
full compliance with the duties to notify and assist imposed 
by the VCAA and its implementing regulations.  See 38 C.F.R. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003). 

Specific additional development of the claim also is 
warranted.  The Board notes that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Altoona, Pennsylvania, but that no records from that facility 
after December 2003 have been associated with the claims 
file.  As well, the Board finds it advisable, in this 
instance to obtain further medical findings and opinion as to 
the veteran's employability, inasmuch as the most recent VA 
examination was conducted more than three years ago and 
without the specific purpose of identifying the impact of the 
veteran's PTSD (his only service-connected disability) upon 
his employability.  The veteran is hereby notified that a 
failure to report to any such scheduled examination, without 
good cause, shall result in a denial of the claim for a TDIU.  
See 38 C.F.R. § 3.655(b) (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must initiate any and all 
action on the claim for a TDIU that is 
needed to comply with duties imposed by 
the VCAA, to include forwarding to him a 
formal TDIU application for its 
completion.  

The RO must also notify the veteran of 
what information and evidence are still 
needed to substantiate his claim of 
entitlement to a TDIU.  The RO must 
notify the veteran what specific portion 
of any needed evidence VA will secure, 
and what specific portion of any needed 
evidence he himself must submit.  The RO 
should also advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO should obtain from the Altoona 
VAMC all records of VA medical treatment 
not already on file with respect to the 
veteran's receipt of psychiatric care 
administered by that facility since 
December 2003.  In requesting such 
records, the must comply with current 
procedures for requesting records from 
Federal facilities.  Once obtained, such 
records must be made a part of the 
veteran's claims file.  

3.  The RO should also obtain all 
pertinent records from any additionally 
identified sources for which specific 
information, and, if necessary, 
authorization has been provided.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform so the veteran 
and his and ask them to provide a copies 
of  the outstanding medical records.

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination to obtain 
information as to the nature and severity 
of his PTSD, and, in particular, its 
impact upon his employability.  The 
veteran's entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  

The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status examination 
and all diagnostic testing necessary to 
determine the full extent of all 
pertinent disability.  All applicable 
diagnoses must be fully set forth and a 
score must be assigned by the examiner 
with respect to the Global Assessment of 
Functioning Scale, based solely on the 
effects of the veteran's service-
connected PTSD.  The significance of the 
score assigned must also be fully 
explained by the examiner.  

In addition, the examiner is asked to 
offer a professional opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's service-connected PTSD, alone, 
precludes all substantially gainful 
employment that is consistent with his 
education and occupational experience.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for opinion provided, 
in a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim the merits 
of the veteran's TDIU claim, based on all 
the evidence of record and all governing 
legal authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  If 
extra-schedular entitlement is found, 
referral of the case to the VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. 4.16(b) (2003), as 
appropriate, is required.  
9.  If the benefit sought on appeal 
remains denied, the RO must provide to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (containing notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence considered, and 
any additional legal authority 
considered), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




